Citation Nr: 1140568	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  09-38 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to disability rating in excess of 20 percent for service-connected dorsolumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to October 1985 and from September 1987 to April 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In May 2010, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In November 2010, the Board remanded this matter to the RO for another VA examination.  After accomplishing the requested action to the extent possible, the RO continued the denial of the claim (as reflected in the August 2011 supplemental statement of the case (SSOC)) and returned this matter to the Board for further appellate consideration.


FINDINGS OF FACT

The competent medical evidence of record for the Veteran's service-connected dorsolumbar strain shows at the worst forward flexion to 40 degrees, extension to 10 degrees, right lateral flexion to 20 degrees, left lateral flexion to 20 degrees, right lateral rotation to 30 degrees and left lateral rotation to 30 degrees with a reported loss of 80 percent of motion during flare-ups due to pain.  


CONCLUSION OF LAW

The schedular criteria for a disability rating of 40 percent for service-connected dorsolumbar strain have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.   Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For increased-compensation claims, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

In an October 2007 VCAA letter, prior to the rating decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate the claim for an increased rating for dorsolumbar strain, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of or submit any further medical evidence relevant to the claims.  Specifically, he was informed that evidence that may show an increase in severity might be a statement from his doctor containing physical and clinical findings, results from laboratory tests or x-rays and the dates of examinations and tests.  He was also informed that he could provide lay statements from individuals who are able to describe from their own knowledge and personal observations in what manner his disabilities have become worse.  Thus, the Board finds that the October 2007 letter satisfied the duty to notify provisions and it was provided to the Veteran prior to the initial decision by the AOJ.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, VA treatment records, private treatment records, VA examination reports dated in January 2008 and December 2010 and a transcript of the May 2010 Board hearing.  

The January 2008 and December 2010 VA examination reports reflect that the examiners reviewed the claims file, obtained an oral history from the Veteran and conducted an evaluation of the Veteran with respect to his dorsolumbar strain.  The examiners documented the claimed symptoms and the effect those symptoms have on his occupational functioning and daily activities.  Accordingly, the Board concludes that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (VA must ensure that any VA examination undertaken during an appeal is adequate for rating purposes).  

In addition, as noted above, this claim was previously remanded in November 2010 to evaluate the current severity of the Veteran's service-connected dorsolumbar strain.  In December 2010, the Veteran was provided with another VA examination.  The examiner thoroughly evaluated the Veteran and reported the current severity of the Veteran's dorsolumbar strain.  The examiner also addressed the issues raised by the Board.  Accordingly, the Board finds that there has been substantial compliance with the November 2010 remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Furthermore, the claims file contains the Veteran's statements and testimony in support of his claim.  The Veteran has not identified, and the record does not otherwise indicate, any existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.  

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action. 

II.  Merits of the Claim for an Increased Rating

The Veteran is currently evaluated as 20 percent disabling under 39 C.F.R. § 4.71a, Diagnostic Code 5237 (2011) for his service-connected chronic dorsolumbar strain.  Under Diagnostic Code 5237 (lumbosacral strain), with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.   Forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent disability rating.  A 50 percent disability rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.

Under 37 C.F.R. § 4.71a, Plate V, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (1), appending the diagnostic code, also articulates that neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  Id., Note (1).

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40. Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The United States Court of Appeals for Veterans Claims has emphasized that when assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

A January 2008 VA examination report reveals that the Veteran was able to flex to 85 degrees with pain at the extremes of motion and muscle tenderness.  The Veteran reported that repetitive use caused increased symptoms; however, none were noted during the examination.  The examiner documented that flare-ups occur periodically, requiring the Veteran to miss work.  Sensory and motor examinations were normal. 

The December 2010 VA examination report shows that flexion of the thoracolumbar spine was limited to 40 degrees.  The examiner observed objective evidence of pain on active range of motion.  However, there was no evidence of additional limitation after three repetitions of range of motion.  Furthermore, the Veteran did not have thoracolumbar spine ankylosis.  The Veteran reported a history of fatigue, decreased motion, stiffness and weakness.  The VA examination report indicates that the Veteran has flare-ups due to overuse, prolonged walking, sitting, repetitive bending and lifting objects.  The Veteran has severe flare-ups that occur weekly and last for hours.  During these flare-ups, the Veteran reported loss of 80 percent of motion due to pain.  Rest and muscle relaxants relieve the pain.  

Based on the evidence of above, the Board observes that at the worst flexion of the Veteran's thoracolumbar spine was limited to 40 degrees on examination.  This is consistent with a 20 percent disability rating.  Nonetheless, when considering limitation of motion due to pain during flare-ups, the December 2010 VA examination indicates that the Veteran's motion is limited by 80 percent, which is equivalent to forward flexion limited to 18 degrees.  These flare-ups occur weekly with duration of several hours.  The Veteran's back disorder has caused increased tardiness and absenteeism with him missing approximately 6 weeks in a 12 month period due to low back pain.  Thus, the Board finds that the Veteran's service-connected chronic  dorsolumbar strain more closely approximates a  40 percent disability rating as the Veteran's forward flexion of the thoracolumbar spine is less than 30 degrees when considering pain and flare-ups.  

In granting a 40 percent disability rating, the Board has determined that the Veteran's chronic  dorsolumbar strain does not warrant a rating higher than 40 percent as the manifestations of the Veteran's service-connected back disability do not more closely approximate unfavorable ankylosis of the entire thoracolumbar spine.  The Board notes that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension and the ankylosis results in one or more stated conditions.  See 4.71a, note 5.  The medical records reveal that the Veteran has some range of motion of the thoracolumbar spine, although it is limited to 18 degrees flexion and 6 degrees of extension considering pain during flare-ups.  Accordingly, the evidence of record does not more closely approximate unfavorable ankylosis of the thoracolumbar spine, even considering additional loss of motion based on repetitive use due to pain.  Furthermore, the December 2010 VA examiner determined that the Veteran did not have ankylosis of the thoracolumbar spine. 

The Board has also considered whether the Veteran is entitled to a separate disability rating or a higher disability rating under other Diagnostic Codes.  The December 2010 VA examiner noted that the Veteran did not have any objective neurological abnormalities to include bladder or bowel disorders, erectile dysfunction, numbness, paresthesias, leg or foot weakness or unsteadiness.  Although the Veteran's treatment records reveal that he has complained of low back pain with radiculopathy in the lower extremities, the January 2008 and December 2010 VA examinations reveal that his reflex, sensory and motor evaluations were normal.  A private treatment record dated in July 2007 shows that the Veteran did not have left lower extremity radiculopathy or neuropathy in the nerves and muscles tested based on electrodiagnostic evidence.  Therefore, the Veteran is not entitled to a separate rating for a neurological disorder due to his service-connected chronic dorsolumbar strain. 

Under Diagnostic Code 5243, for intervertebral disc syndrome (IVDS), a 60 percent rating is warranted where IVDS results in incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  The medical evidence does not support a finding of IVDS or incapacitating episodes with physician prescribed bed rest as described in the regulations.  See id. at Note (1). 

With respect to whether the evidence indicates a staged rating is necessary, the Board has considered the most severe manifestations of the dorsolumbar strain and a staged rating would not provide any benefit to the Veteran.  As such, a staged rating is not warranted.  

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for service-connected chronic dorsolumbar strain is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's chronic dorsolumbar strain with the established criteria found in the rating schedule for lumbosacral strain shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Board notes that the record shows that the Veteran's chronic dorsolumbar strain affects his ability to work as a USDA inspector resulting in increased tardiness and absenteeism.  The December 2010 VA examination reveals that he had missed six weeks of work in the past twelve months in part due to his low back disorder.  The Board finds that the rating criteria considers the functional impact of the Veteran's reduced range of motion and the evidence does not indicate that his chronic dorsolumbar strain has caused marked interference with his employment that is not already contemplated in the rating schedule.  Furthermore, the medical record does not show that the Veteran's chronic dorsolumbar strain has necessitated frequent periods of hospitalization or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).


ORDER

Entitlement to a disability rating of 40 percent for service-connected dorsolumbar strain is granted for the entire appeal period.




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


